                                      Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 1 of 15



                                  1   KATHRYN DIEMER # 133977
                                      Email: kdiemer@diemerwei.com
                                  2   DIEMER & WEI, LLP
                                      55 S Market Street, Suite 1420
                                  3   San Jose, California 95113
                                      Telephone: (408) 971-6270
                                  4   Facsimile: (408) 971-6271
                                  5   JASON R. KLINOWSKI (Admitted Pro Hac Vice)
                                      Email: jklinowski@wallacejordan.com
                                  6   WALLACE, JORDAN, RATLIFF & BRANDT, L.L.C.
                                      800 Shades Creek Parkway, Suite 400
                                  7   Birmingham, Alabama 35209
                                      Telephone: (205) 870-0555
                                  8   Facsimile: (205) 874-3278
                                  9   Attorneys for Plaintiff Mastronardi International Limited
                                 10                                UNITED STATES DISTRICT COURT
                                                                  EASTERN DISTRICT OF CALIFORNIA
                                 11                                      FRESNO DIVISION
                                 12   MASTRONARDI INTERNATIONAL                              )   Case No.: 1:18-CV-00737-AWI-JLT
Eastern District of California
United States District Court




                                      LIMITED,                                               )
                                 13                                                              STIPULATED PROTECTIVE ORDER FOR
                                                                                             )
                                                                  Plaintiff,                 )   STANDARD LITIGATION
                                 14
                                                                                             )   (Doc. 59)
                                 15           vs.                                            )
                                                                                             )
                                 16   SUNSELECT PRODUCE (CALIFORNIA),                        )
                                      INC.,                                                  )
                                 17
                                                                                             )
                                 18                                                          )
                                                                  Defendant.                 )
                                 19                                                      )
                                 20           Plaintiff Mastronardi International Limited (“Plaintiff”) and Defendant SunSelect Produce

                                 21   (California), Inc. (“Defendant,” and together with Plaintiff, the “Parties”) in good faith believe that

                                 22   certain documents int his matter contain information that is (a) confidential, sensitive, or potentially

                                 23   invasive of individual and/or corporate privacy interests; (b) not generally known; and (c) not normally

                                 24   revealed to the public or third parties, or, if disclosed to third parties, would require such third parties

                                 25   to maintain the information in confidence. For these reasons, the Parties hereby agree that documents

                                 26   subject to the Stipulated Protective Order shall be designated as “Confidential,” and that certain

                                 27   documents if so specifically designated shall be designated as “Highly Confidential—Attorneys’ Eyes

                                 28   Only” subject to the provisions hereof.
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 2 of 15



 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use

 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the Parties

 5   hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The

 6   Parties acknowledge that this Stipulated Protective Order does not confer blanket protections on all

 7   disclosures or responses to discovery and that the protection it affords from public disclosure and use

 8   extends only to the limited information or items that are entitled to confidential treatment under the

 9   applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file Confidential or Highly Confidential—

11   Attorneys’ Eyes Only information under seal. Section 12.3 herein, and Civil Local Rule 141 and/or

12   141.1 as applicable, sets forth the procedures that must be followed and the standards that will be

13   applied when a Party seeks permission from the Court to file material under seal.

14   2.      DEFINITIONS

15           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

16   or items under this Stipulated Protective Order.

17           2.2     “Confidential” Information or Items: information (regardless of how it is generated,

18   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil

19   Procedure 26(c).

20           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

21   as their support staff).

22           2.4     Designating Party: a Party or Non-Party that designates information or items that it

23   produces in disclosures or in responses to discovery as “Confidential” or “Highly Confidential—

24   Attorneys’ Eyes Only.”

25           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

26   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

27   transcripts, and tangible things), that are produced or generated in disclosures or responses to

28   discovery in this matter.
                                                        2
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 3 of 15



 1           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

 2   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

 3   in this action.

 4           2.7       “Highly Confidential—Attorneys’ Eyes Only” Information or Items: extremely

 5   sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

 6   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

 7           2.8       House Counsel: attorneys who are employees of a Party to this action. House Counsel

 8   does not include Outside Counsel of Record or any other outside counsel.

 9           2.9       Non-Party: any natural person, partnership, corporation, association, or other legal

10   entity not named as a Party to this action.

11           2.10      Outside Counsel of Record: attorneys who are not employees of a Party to this action

12   but are retained to represent or advise a Party to this action and have appeared in this action on behalf

13   of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

14           2.11      Party: any party to this action, including all of its officers, directors, employees,

15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

16           2.12      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

17   in this action.

18           2.13      Professional Vendors: persons or entities that provide litigation support services (e.g.,

19   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

20   or retrieving data in any form or medium) and their employees and subcontractors.

21           2.14      Protected Material:    any Disclosure or Discovery Material that is designated as

22   “Confidential” or “Highly Confidential—Attorneys’ Eyes Only.”

23           2.15      Receiving Party: a Party that receives Disclosure or Discovery Material from a

24   Producing Party.

25   3.      SCOPE

26           The protections conferred by this Stipulated Protective Order cover not only Protected Material

27   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

28   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                         3
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 4 of 15



 1   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 2   However, the protections conferred by this Stipulated Protective Order do not cover the following

 3   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 4   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 5   publication not involving a violation of this Stipulated Protective Order, including becoming part of

 6   the public record through trial or otherwise; and (b) any information known to the Receiving Party

 7   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

 8   obtained the information lawfully and under no obligation of confidentiality to the Designating Party.

 9          This Stipulated Protective Order is intended to cover the use of the Protected Material both

10   pre-trial and for the trial pursuant to Civil Local Rule 141.1(b)(1)-(2). This Stipulated Protective Order

11   is not designed to change any evidence rules regarding the admission of evidence on trial such as, but

12   not limited to, hearsay, privilege, or relevance rules.

13   4.     DURATION

14          Even after final disposition of this litigation, the confidentiality obligations imposed by this

15   Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise in writing

16   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of

17   all claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

18   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

19   including the time limits for filing any motions or applications for extension of time pursuant to

20   applicable law.

21   5.     DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

23   Non-Party that designates information or items for protection under this Stipulated Protective Order

24   must take care to limit any such designation to specific material that qualifies under the appropriate

25   standards. The Designating Party must designate for protection only those parts of material,

26   documents, items, or oral or written communications that qualify—so that other portions of the

27   material, documents, items, or communications for which protection is not warranted are not swept

28   unjustifiably within the ambit of this Stipulated Protective Order.
                                                        4
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 5 of 15



 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 2   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 3   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 4   other Parties) expose the Designating Party to sanctions.

 5          If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 7   that it is withdrawing the mistaken designation.

 8          5.2      Manner and Timing of Designations. Except as otherwise provided in this Stipulated

 9   Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, Disclosure or Discovery Material that qualifies for protection under this Stipulated Protective

11   Order must be clearly so designated before the material is disclosed or produced.

12          Designation in conformity with this Stipulated Protective Order requires:

13                (a) for information in documentary form (e.g., paper or electronic documents, but

14   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

15   affix the legend “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” to each page that

16   contains Protected Material. If only a portion or portions of the material on a page qualifies for

17   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

18   appropriate markings in the margins) and must specify, for each portion, the level of protection being

19   asserted.

20                A Party or Non-Party that makes original documents or materials available for inspection

21   need not designate them for protection until after the inspecting Party has indicated which material

22   it would like copied and produced. During the inspection and before the designation, all of the

23   material made available for inspection shall be deemed “Highly Confidential—Attorneys’ Eyes

24   Only.” After the inspecting Party has identified the documents it wants copied and produced, the

25   Producing Party must determine which documents, or portions thereof, qualify for protection under

26   this Stipulated Protective Order. Then, before producing the specified documents, the Producing

27   Party must affix the appropriate legend “Confidential” or “Highly Confidential—Attorneys’ Eyes

28   Only” to each page that contains Protected Material. If only a portion or portions of the material on
                                                        5
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 6 of 15



 1   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

 2   (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level

 3   of protection being asserted.

 4                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 5   Designating Party identify (i) on the record, before the close of the deposition, hearing, or other

 6   proceeding, all protected testimony, or (ii) after the conclusion of the deposition, within thirty (30)

 7   days of receipt of the final deposition transcript, by written notice to counsel of record for all Parties.

 8   The entire deposition transcript shall be treated as “Highly Confidential—Attorneys’ Eyes Only” for

 9   thirty (30) days after receipt of the final deposition transcript by counsel unless the Designating Party

10   has earlier indicated a different designation. The front page of any deposition containing Confidential

11   Information shall be marked by the court reporter as follows: “Contains Confidential Information.”

12                (c) for information produced in some form other than documentary and for any other

13   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

14   containers in which the information or item is stored the legend “Confidential” or “Highly

15   Confidential—Attorneys’ Eyes Only.” If only a portion or portions of the information or item warrant

16   protection, the Producing Party, to the extent practicable, shall identify the protected portion(s).

17          5.3      Inadvertent Failures to Designate.      If timely corrected, an inadvertent failure to

18   designate qualified information or items does not, standing alone, waive the Designating Party’s right

19   to secure protection under this Stipulated Protective Order for such material. Upon timely correction

20   of a designation, the Receiving Party must make reasonable efforts to assure that the material is treated

21   in accordance with the provisions of this Stipulated Protective Order.

22   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

23          6.1      Timing of Challenges. In the event that counsel for a Party receiving documents,

24   testimony, or information in discovery designated as “Confidential” or “Highly Confidential—

25   Attorneys’ Eyes Only” objects to such designation with respect to any or all of such items, said counsel

26   shall advise counsel for the Designating Part, in writing, of such objections, the specific documents,

27   testimony, or information to which each objection pertains, and the specific reasons and support for

28   such objections (the “Designation Objections”). Counsel for the Designating Party shall have thirty
                                                        6
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 7 of 15



 1   (30) das from receipt of the written Designation Objections to either (a) agree in writing to de-

 2   designate documents, testimony, or information pursuant to any or all of the Designation Objections

 3   and/or (b) file a motion with the Court seeking to uphold any or all designations on documents,

 4   testimony, or information addressed by the Designation Objections (“Designation Motion”). Pending

 5   a resolution of the Designation Motion by the Court, any and all existing designations on the

 6   documents, testimony, or information at issue in such Designation Motion shall remain in place. The

 7   Designating Party shall have the burden on any Designation Motion of establishing the applicability

 8   of its “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” designations. In the event that

 9   the Designation Objections are neither timely agreed to nor timely addressed in the Designation

10   Motion, then such documents, testimony, or information shall be de-designated in accordance with the

11   Designation Objection applicable to such material. Any Party or Non-Party may object to a designation

12   of documents, testimony, or information as “Confidential” or “Highly Confidential—Attorneys’ Eyes

13   Only” at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

14   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

15   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

16   designation by electing not to mount a challenge promptly after the original designation is disclosed.

17          6.2     Meet and Confer. Upon receipt of Designation Objections, if the Designating Party

18   wishes to uphold the designations, the Designating Party shall initiate meet and confer efforts over the

19   Designation Objections by contacting counsel for the Challenging Party directly (in voice to voice

20   dialogue; other forms of communication are not sufficient) within fourteen (14) days of the date of

21   service of the Designation Objections. The Parties shall attempt to resolve each challenge in good

22   faith. In conferring, the Designating Party must explain the basis for its belief that the confidentiality

23   designation was proper and must give the Challenging Party an opportunity to review the designated

24   material, to Objections.. A Designating Party may proceed to the next stage of the challenge process

25   only if it has engaged in this meet and confer process first or establishes that the Challenging Party is

26   unwilling or unable to participate in the meet and confer process in a timely manner. The Parties may

27   agree, but are not required, to extend the meet and confer and motion filing deadlines if desired to

28   allow the meet and confer process to continue.
                                                        7
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 8 of 15



 1          6.3       Judicial Intervention. If the Parties cannot resolve an objection to a designation (or

 2   designations) without Court intervention, the Designating Party may file a Designation Motion within

 3   the time period set forth above in section 6.1 to retain “Confidential” or “Highly Confidential—

 4   Attorneys’ Eyes Only” treatment. Each such motion must be accompanied by a competent declaration

 5   affirming that the movant has complied with the meet and confer requirements imposed in the

 6   preceding paragraph. Unless the deadline has been changed by the Parties as set forth above, failure

 7   by the Designating Party to make such a motion including the required declaration shall automatically

 8   waive the confidentiality designation for each challenged designation. In addition, the Challenging

 9   Party may file a motion challenging a confidentiality designation at any time if there is good cause for

10   doing so, including a challenge to the designation of a deposition transcript or any portions thereof.

11   Any motion brought pursuant to this provision must be accompanied by a competent declaration

12   affirming that the movant has complied with the meet and confer requirements imposed by the

13   preceding paragraph.

14          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

15   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

16   expenses and burdens on other Parties) may expose the Challenging Party to sanctions. Unless the

17   Designating Party has waived the confidentiality designation by failing to file a motion to retain

18   confidentiality as described above, all Parties shall continue to afford the material in question the level

19   of protection to which it is entitled under the Producing Party’s designation until the Court rules on

20   the challenge.

21   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

22          7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

23   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

24   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

25   categories of persons and under the conditions described in this Stipulated Protective Order. When the

26   litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below

27   (FINAL DISPOSITION).

28          Protected Material must be stored and maintained by a Receiving Party at a location and in a
                                                        8
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 9 of 15



 1   secure manner that ensures that access is limited to the persons authorized under this Stipulated

 2   Protective Order.

 3          7.2      Disclosure of “Confidential” Information or Items. Unless otherwise ordered by the

 4   Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 5   information or item designated “Confidential” only to:

 6                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 7   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

 8   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 9   attached hereto as Exhibit A;

10                (b) the officers, directors, and employees (including House Counsel) of the Receiving

11   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13                (c) Experts (as defined in this Stipulated Protective Order) of the Receiving Party to whom

14   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);

16                (d) the Court and its personnel;

17                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

18   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

21   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

22   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed

23   deposition testimony or exhibits to depositions that reveal Protected Material must be separately bound

24   by the court reporter and may not be disclosed to anyone except as permitted under this Stipulated

25   Protective Order.

26                (g) the author or recipient of a document containing the information or a custodian or other

27   person who otherwise possessed or knew the information.

28          7.3      Disclosure of “Highly Confidential—Attorneys’ Eyes Only” Information or Items.
                                                        9
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 10 of 15



 1   Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving

 2   Party may disclose any information or item designated “Highly Confidential – Attorneys’ Eyes Only”

 3   only to:

 4              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 5   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

 6   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 7   attached hereto as Exhibit A;

 8              (b) Designated House Counsel of the Receiving Party (1) who has no involvement in

 9   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, and

10   (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11              (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for

12   this litigation, and (2) who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A);

14              (d) the Court and its personnel;

15              (e) court reporters and their staff, professional jury or trial consultants, and Professional

16   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

17   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

18              (f) the author or recipient of a document containing the information or a custodian or

19   other person who otherwise possessed or knew the information.

20   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

21          LITIGATION

22          If a Party is served with a subpoena or a court order issued in other litigation that compels

23   disclosure of any information or items designated in this action as “Confidential” or “Highly

24   Confidential—Attorneys’ Eyes Only” that Party must:

25              (a) promptly notify in writing the Designating Party. Such notification shall include a copy

26   of the subpoena or court order;

27              (b) promptly notify in writing the Party who caused the subpoena or order to issue in the

28   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                                       10
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 11 of 15



 1   Stipulated Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

 2   and

 3              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 4   Designating Party whose Protected Material may be affected.

 5          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 6   court order shall not produce any information designated in this action as “Confidential” or “Highly

 7   Confidential—Attorneys’ Eyes Only” before a determination by the court from which the subpoena

 8   or order issued, unless the Party has obtained the Designating Party’s permission. The Designating

 9   Party shall bear the burden and expense of seeking protection in that court of its confidential material—

10   and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

11   in this action to disobey a lawful directive from another court.

12   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

13          LITIGATION

14              (a) The terms of this Stipulated Protective Order are applicable to information produced

15   by a Non-Party in this action and designated as “Confidential” or “Highly Confidential—Attorneys’

16   Eyes Only.” Such information produced by Non-Parties in connection with this litigation is protected

17   by the remedies and relief provided by this Stipulated Protective Order. Nothing in these provisions

18   should be construed as prohibiting a Non-Party from seeking additional protections.

19              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

20   Party’s confidential information in its possession, and the Party is subject to an agreement with the

21   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

22                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

23   of the information requested is subject to a confidentiality agreement with a Non-Party;

24                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

25   this litigation, the relevant discovery request(s), and a reasonably specific description of the

26   information requested; and

27                  (3) make the information requested available for inspection by the Non-Party.

28              (c) If the Non-Party fails to object or seek a protective order from this Court within
                                                       11
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 12 of 15



 1   fourteen (14) days of receiving the notice and accompanying information, the Receiving Party may

 2   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

 3   timely seeks a protective order, the Receiving Party shall not produce any information in its possession

 4   or control that is subject to the confidentiality agreement with the Non-Party before a determination

 5   by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

 6   of seeking protection in this Court of its Protected Material.

 7   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 9   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

10   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

11   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

12   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

13   Stipulated Protective Order, and (d) request such person or persons to execute the “Acknowledgment

14   and Agreement to Be Bound” that is attached hereto as Exhibit A.

15   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

16          MATERIAL

17          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

18   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

19   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

20   modify whatever procedure may be established in an e-discovery order that provides for production

21   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

22   Parties reach an agreement on the effect of disclosure of a communication or information covered by

23   the attorney-client privilege or work product protection, the Parties may incorporate their agreement

24   in the stipulated protective order submitted to the Court.

25   12.    MISCELLANEOUS

26          12.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the right

27   of any person to seek its modification by the Court in the future.

28
                                                       12
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 13 of 15



 1          12.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated

 2   Protective Order no Party waives any right it otherwise would have to object to disclosing or producing

 3   any information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 4   Party waives any right to object on any ground to use in evidence of any of the material covered by

 5   this Stipulated Protective Order.

 6          12.3    Filing Protected Material. Without written permission from the Designating Party or a

 7   court order secured after appropriate notice to all interested persons, a Receiving Party may not file in

 8   the public record in this action any Protected Material. A Party that seeks to file under seal any

 9   Protected Material must comply with Civil Local Rule 141 and/or 141.1, to the extent applicable.

10   13.    FINAL DISPOSITION

11          Within sixty (60) days after the final disposition of this action, as defined in paragraph 4, each

12   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

13   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

14   summaries, and any other format reproducing or capturing any of the Protected Material. Whether the

15   Protected Material is returned or destroyed, the Receiving Party must submit a written certification to

16   the Producing Party (and, if not the same person or entity, to the Designating Party) by the sixty (60)

17   day deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

18   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

19   compilations, summaries or any other format reproducing or capturing any of the Protected Material.

20   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings, motion

21   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

22   trial exhibits, expert reports, attorney work product, and consultant and expert work product, even if

23   such materials contain Protected Material. Any such archival copies that contain or constitute

24   Protected Material remain subject to this Stipulated Protective Order as set forth in Section 4

25   (DURATION).

26
27

28
                                                       13
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 14 of 15



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3

 4   DATED: May 22, 2020                   /s/ Kathryn S. Diemer
                                           Attorneys for Plaintiff
 5

 6

 7   DATED: May 22, 2020                   /s/ Colin T. Kemp (as authorized on 5/22/2020)
                                           Attorneys for Defendant
 8

 9
     IT IS SO ORDERED.
10

11      Dated:   May 24, 2020                      /s/ Jennifer L. Thurston
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          14
     Case 1:18-cv-00737-AWI-JLT Document 60 Filed 05/26/20 Page 15 of 15



 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or type

 4   full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District

 6   of California on [date] in the case of Mastronardi International Limited v. SunSelect Produce

 7   (California), Inc. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except in

11   strict compliance with the provisions of this Stipulated Protective Order. I further agree to submit to

12   the jurisdiction of the United States District Court for the Eastern District of California for the purpose

13   of enforcing the terms of this Stipulated Protective Order, even if such enforcement proceedings occur

14   after termination of this action.

15   I   hereby     appoint    __________________________            [print   or    type    full   name]     of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                                        15
